Citation Nr: 1429670	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-22 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for depression as secondary to a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2013, and a copy of the hearing transcript is of record.

In May 2014, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The issue of depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's current bilateral shoulder disability is likely related to service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral shoulder disability has been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran asserts that his currently diagnosed bilateral shoulder disability first manifested during service, and that he has had problems with his shoulders since service.  Specifically, he asserts that his right shoulder first dislocated during boot camp, and his left shoulder dislocated a month or two after his first assignment.  After service, he continued to suffer shoulder dislocations and pain.  He underwent operations on the right shoulder in 1983 and the left shoulder in 1984.  He subsequently underwent physical therapy on a regular basis and continues to take pain medication.

A review of the competent medical evidence of shows that the Veteran has a current diagnosis of bilateral shoulder pain.  See August 2012 letter from treating physician; see also March 2010 VA examination.  Accordingly, element (1), current disability, has been satisfied

The Veteran's service treatment records support his assertions that he first experienced symptoms of a bilateral shoulder disability during service.  According to the report of his January 1974 entry examination, clinical evaluation of the upper extremities was normal.  In July 1975, the Veteran presented with a complaint of a dislocated left shoulder.  He reported that he had dislocated his shoulders about 5 times each.  On examination, the shoulder appeared to be somewhat swollen above the joint and there was very limited amount of movement in any direction.  On separation, the Veteran reported a history of bone, joint, or other deformity, as well as a painful or "trick" shoulder or elbow.  The Veteran also noted that his shoulder slips out of place.

Next, the competent and credible evidence of record supports the Veteran's contention that he continued to suffer a bilateral shoulder disability after service.  Medical records from 1983 and 1984 show that the Veteran underwent tendon repair surgery for his shoulder and a left-shoulder Putti-Platt for diagnosis of recurrent subluxation of the left shoulder.  

Finally, the competent and credible evidence of record demonstrates a nexus between the Veteran's current shoulder disability and the shoulder dislocations and pain he suffered during service.  The file contains three letters (January 2010, February 2010, and August 2012) from the Veteran's treating orthopedic surgeon.  The orthopedic surgeon noted that a recent MRI scan showed evidence of a prior injury and also some rotator cuff involvement and prior surgical treatments.  He stated that the Veteran's original injuries to the shoulders did occur in 1974.  He reviewed the Veteran's STRs specifically related to his treatment, which reported shoulder swelling after injury with treatment, and pain on movement of the arm.

Although the file also contains a negative opinion from a VA examiner, the Board notes that the examiner relied on an inaccurate factual predicate.  First, the examiner only addressed whether the Veteran's shoulder disability was aggravated by service.  However, there is no evidence of a preexisting shoulder disability upon entrance into service.  Moreover, the examiner inaccurately noted that the Veteran did not complain of shoulder problems upon separation.  The Board therefore does not find this opinion to be probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (An opinion based on an inaccurate factual predicate is of no probative value).

Accordingly, and based on all the evidence of record, lay and medical, the Board finds that the Veteran's bilateral shoulder disability was incurred in service.  Thus, service connection is warranted and the appeal is granted.  38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral shoulder disability is granted.


REMAND

The Veteran contends that his depression is caused by his bilateral shoulder disability.  The Veteran testified at his April 2013 Board hearing that he was first diagnosed with depression 10 months prior, and that he is treating his depression with medication.  He further testified that his doctor said there's a chance that his depression is related to his shoulder injury.  He stated that he experienced symptoms of depression during service, which he attributes to the pain in his shoulders.

In support of the Veteran's contentions, he submitted a private opinion from a physician stating that the Veteran meets the criteria for major depression-severe and non-psychotic.  However, the opinion does not note whether the Veteran's depression is related to service or to his bilateral back disability.

The Board observes that service connection may be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Here, the record clearly raises a theory of entitlement on a secondary service connection basis.  However, no development, to include an examination, has been undertaken with respect to the issue of service connection for a psychiatric disorder on a secondary basis.  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine if he has a psychiatric disorder that is secondary to his service-connected bilateral shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service psychiatric treatment that the Veteran has received. All available records should be associated with the claims folder.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of each psychiatric disorder, to include depression, that he may have.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination. All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Psychological testing should be conducted with a view toward determining whether the Veteran indeed meets the criteria for a diagnosis of depression or any other psychiatric disability.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has a psychiatric disorder that is attributable to military service or was caused or aggravated (permanently worsened beyond normal progression) by his service-connected bilateral shoulder disability.  (If the Veteran is found to have a psychiatric disorder that is aggravated by his bilateral shoulder disability, the examiner should quantify the approximate degree of aggravation.)

If the examiner determines that an opinion on the issue cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, re-adjudicate the issue of entitlement to service connection for depression.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should thereafter be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


